Case: 14-11890   Date Filed: 12/28/2015   Page: 1 of 30


                                                       [DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 14-11890
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 1:10-cr-00086-RWS-ECS-12


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,


                                versus

WILLIAM ESPINOZA,
a.k.a. Cheberria,
a.k.a. El Crazy,

                                                        Defendant-Appellant,


REMBERTO ARGUETA,
a.k.a. Pitufo,

                                                        Defendant-Appellant.
                     ________________________

             Appeals from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                          (December 28, 2015)
              Case: 14-11890    Date Filed: 12/28/2015   Page: 2 of 30


Before HULL, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

      William Espinoza and Remberto Argueta appeal their convictions and

sentences following a joint trial in which a jury convicted them of various charges

stemming from their involvement with the La Mara Salvatrucha gang (“MS-13”).

After careful consideration of the briefs and the record, and for the reasons below,

we affirm.

                               I. BACKGROUND
A.    Course of Proceedings
      Espinoza, Argueta, and 24 other defendants were indicted by a federal grand

jury for their conduct associated with MS-13. According to the indictment, MS-13

is one of the largest street gangs in the United States, with about 10,000 members.

The indictment alleged that members of MS-13 have committed various criminal

acts, including murder, robbery, illegal possession of firearms, and assault. In

many instances, MS-13 members allegedly committed these acts in order to

maintain or increase their position in the gang.

      Along with their codefendants, Espinoza and Argueta were indicted in Count

1 for allegedly violating the conspiracy provision of the Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(d). Count 1 named

Espinoza in three overt acts in furtherance of the conspiracy and Argueta in two.


                                          2
               Case: 14-11890       Date Filed: 12/28/2015       Page: 3 of 30


Some of these overt acts also served as the basis for specific crimes Espinoza and

Argueta allegedly committed while in the gang.

       Counts 22 through 25 applied to Espinoza. The indictment alleged that

Espinoza used a gun in an attempted murder on July 20, 2008 and charged him

with committing a violent crime in aid of racketeering activities (“VICAR”), in

violation of 18 U.S.C. § 1959(a)(5) (Count 22), and using a firearm in relation to

this crime of violence, in violation of 18 U.S.C. § 924(c) (Count 23). The

indictment also charged Espinoza with aiding and abetting a VICAR murder on

July 22, 2008, in violation of 18 U.S.C. § 1959(a)(1) (Count 24), and aiding and

abetting the use of a firearm during this crime of violence, in violation of 18 U.S.C.

§ 924(c) (Count 25). Espinoza offered to plead guilty to Counts 1, 22, and 23 but

not Counts 24 and 25. The government rejected this offer.

       Counts 16 and 17 applied to Argueta. Count 16 alleged that on April 13,

2007, Argueta murdered a man, in violation of 18 U.S.C. § 1959(a)(1). Count 17

alleged that Argueta used a firearm in relation to this crime of violence, in

violation of 18 U.S.C. § 924(c).

       Before trial, both defendants filed motions to suppress. Espinoza moved to

suppress a gun and ammunition found after a warrantless search of his bedroom. 1


       1
         Espinoza also filed a motion to exclude statements he made to law enforcement officers
allegedly without first receiving the warnings required under United States v. Miranda, 384 U.S.
436 (1966), and another motion to exclude out of court photographic identification evidence,
                                               3
               Case: 14-11890       Date Filed: 12/28/2015      Page: 4 of 30


He argued, inter alia, that his roommate’s consent to search their shared room was

insufficient to authorize the search of his personal effects within that room.

Argueta’s motion to suppress challenged the admission of statements he made to

Immigration and Customs Enforcement (“ICE”) agents, asserting that the waiver of

his rights under Miranda v. Arizona, 384 U.S. 436 (1966), was invalid.2 The

magistrate judge considered evidence, described below in Part II.A, and, after

making factual findings, recommended denying both motions. The district court

adopted the magistrate judge’s recommendations over the defendants’ objections.

       Both defendants also objected to the admission of two types of evidence.

First, they objected to evidence of uncharged gang activity (the “RICO enterprise

evidence”), which the government offered to support the RICO conspiracy claim.

They argued that their offer to stipulate that the gang was an enterprise for

purposes of the RICO conspiracy claim rendered this evidence inadmissible.

Second, invoking Bruton v. United States, 391 U.S. 123 (1968), the defendants

objected to the admission of evidence that their codefendants confessed to certain

crimes when those codefendants would not also testify at trial, arguing that the




which he argued was a result of an unduly suggestive photo line-up. Espinoza later withdrew the
Miranda-based motion. The district court denied his motion regarding the photo line-up.
Espinoza does not appeal that denial, so we do not address it here.
       2
         Argueta also moved to suppress a statement he made in 2008. The district court denied
this motion, and Argueta appeals that decision as well. This argument is moot, though, because
the government did not present at trial any evidence regarding this 2008 statement.
                                               4
              Case: 14-11890     Date Filed: 12/28/2015    Page: 5 of 30


confessions violated the Confrontation Clause of the Sixth Amendment to the

United States Constitution. The district court overruled these objections.

      After a lengthy joint trial, the jury convicted Espinoza of one count of RICO

conspiracy, one count of VICAR attempted murder, and one count of use of a

firearm in relation to the crime of violence (Counts 1, 22, and 23, respectively).

Espinoza was acquitted of the charges in Counts 24 and 25. At sentencing,

Espinoza requested a two-level reduction in his total offense level for acceptance

of responsibility under U.S.S.G. § 3E1.1 in the light of his pretrial offer to plead to

the charges of which he was acquitted. The district court denied this request and

concluded that the applicable Sentencing Guidelines range was 188 to 235 months.

The district court did, however, consider Espinoza’s acceptance of responsibility

when it addressed the factors set forth in 18 U.S.C. § 3553(a). The court explained

that, because it did not apply the acceptance of responsibility reduction, it would

sentence Espinoza at the low end of the guidelines range. With an additional 60

months tacked on as the statutory minimum for Count 23, the district court

sentenced Espinoza to 248 months’ imprisonment and five years of supervised

release.

      The jury convicted Argueta on all three charged counts: one count of RICO

conspiracy (Count 1), one count of VICAR murder (Count 16), and one count of

use of a firearm in relation to a crime of violence (Count 17). For Counts 1 and 16,

                                           5
             Case: 14-11890     Date Filed: 12/28/2015   Page: 6 of 30


the district court sentenced Argueta to concurrent terms of life imprisonment, and

for Count 17, the court sentenced him to an additional five years’ imprisonment to

run consecutively. Argueta also was sentenced to five years of supervised release.

This appeal followed.

B.    The Trial
      Two types of evidence presented at trial are relevant to this appeal: (1) the

RICO enterprise evidence and (2) evidence of specific acts of violence the

defendants committed in furtherance of the RICO enterprise.

      1.     RICO Enterprise Evidence

      Four former MS-13 members, Kenedis Bonilla, Jose Delgado, Joseph Diaz,

and Gustavo Lopez-Caal, provided testimony supporting the existence of a RICO

enterprise including descriptions of drive-by shootings, murders, and aggravated

assaults committed by MS-13 members other than the defendants. Bonilla testified

about one instance in which he and other members of MS-13, armed with a bat,

machete, knives, and a gun, surrounded a rival gang member and hit him in the leg

with the machete. According to Bonilla, the MS-13 members chased the victim

who ultimately got away. Bonilla also testified that, in December 2006, a fellow

gang member was allowed to leave the gang in exchange for committing a drive-by

shooting, ending in the death of a rival gang member. Bonilla further testified that




                                         6
               Case: 14-11890       Date Filed: 12/28/2015      Page: 7 of 30


he was involved in at least four robberies and a stabbing and shooting of rival gang

members.

       Delgado, Diaz, and Lopez-Caal provided similar testimony about MS-13

crimes. Delgado testified regarding a number of murders and an attempted

murder, including the drive-by shooting Bonilla described and a shooting at a gas

station where an MS-13 member known as Pink Panther killed a rival gang

member. Diaz described how he drove a member named Lucky to a location

where Lucky was killed by other MS-13 members and how he orchestrated a drive-

by shooting at an apartment complex. Lopez-Caal, who was an MS-13 member

and government informant, testified about the 2007 murder of a rival gang member

by another MS-13 member at a night club.

       2.     Specific Acts Attributed to the Defendants

       The jury also heard evidence about Espinoza’s and Argueta’s participation

in crimes in furtherance of the MS-13 enterprise. The jury learned of Espinoza’s

involvement in a nightclub shooting, the basis for Counts 22 and 23, and a murder,

the basis for Counts 24 and 25. Only the evidence supporting Counts 22 and 23 is

material to this appeal. 3 As regards the nightclub shooting, the government

introduced the testimony of Delgado, who confirmed that during a fight at a


       3
        As regards the murder, the basis for Counts 24 and 25, the government introduced
evidence that Espinoza was involved in an armed robbery ending in the death of the victim.
Espinoza was acquitted of Counts 24 and 25.
                                               7
              Case: 14-11890     Date Filed: 12/28/2015   Page: 8 of 30


nightclub in the summer of 2008, Espinoza shot at a rival gang member, and the

testimony of the victim of that shooting, who confirmed that he was jumped by

about a dozen MS-13 gang members and shot on the night of July 20, 2008. The

government played for the jury video from two surveillance cameras posted

outside the nightclub that captured footage of Espinoza retrieving a gun from his

car that night.

      The government also introduced evidence that Espinoza confessed to the

2008 nightclub shooting. A DeKalb County Police Department detective relayed

the substance of a subsequent interview with Espinoza. According to the detective,

Espinoza confessed that he shot the victim in the stomach and then fled the scene.

Contemporaneous with the detective’s testimony, the district court instructed the

jury to consider Espinoza’s confession only when determining whether Espinoza

was guilty of any crime alleged in the indictment, and not in relation to the charges

against Argueta. Based on this and other evidence, the jury convicted Espinoza of

RICO Conspiracy (Count 1), VICAR attempted murder (Counts 22), and use of a

firearm in relation to a crime of violence (Count 23).

      The jury also learned of Argueta’s involvement in the 2007 murder of a drug

dealer in a hotel, the basis for Counts 16 and 17, and an overt act in furtherance of

the RICO conspiracy alleged in Count 1. Former MS-13 member Omar Cubillos,

who had pled guilty to the murder, testified that Argueta and another gang member

                                          8
             Case: 14-11890     Date Filed: 12/28/2015   Page: 9 of 30


named Hidalgo both hid in a hotel room bathroom with two others waiting for the

drug dealer to arrive. According to Cubillos, when the drug dealer arrived,

Argueta and Hidalgo jumped out of the bathroom brandishing their guns. Cubillos

explained that when the MS-13 gang members demanded drugs and money, a

gunfight ensued. Cubillos testified that Argueta fired one or two shots before the

gun jammed, at which point Argueta threw the gun to Cubillos who fixed and

reloaded the weapon and then shot again towards the drug dealer. According to

Cubillos, the MS-13 members, including Argueta, then fled the scene. The drug

dealer collapsed just outside the hotel room and ultimately died from a gunshot

wound to the torso.

      Additional evidence the government presented at trial corroborated

Cubillos’s testimony. Most significantly, an ICE agent testified that Argueta

confessed to his involvement in the shooting during a March 23, 2010 interview—

the subject of Argueta’s unsuccessful motion to suppress. In particular, the ICE

agent testified that Argueta admitted he hid in the bathroom with a gun, jumped out

when the drug dealer arrived, and shot towards the ground near the drug dealer.

The district court contemporaneously instructed the jury to consider this confession

only as to the charges against Argueta, and not in any way with regard to the

charges against Espinoza.




                                         9
               Case: 14-11890       Date Filed: 12/28/2015      Page: 10 of 30


       In addition, two government witnesses described the hotel shooting and

confirmed that Argueta was there with a gun. One of the two witnesses also

testified that Argueta’s gun jammed and he threw it to Cubillos, that the drug

dealer was shot and collapsed, and that the MS-13 members all fled the scene.

Hotel surveillance footage showed, among other things, Argueta arriving at the

hotel with other gang members and fleeing with the group after the shooting. 4

                                     II. DISCUSSION
       The defendants appeal (1) the denial of their motions to suppress evidence;

(2) the admission of the RICO enterprise evidence and their codefendant’s

confession; and (3) their sentences. Finding no error, we affirm.

A.     Motions to Suppress
       We review the denial of a motion to suppress under a mixed standard,

reviewing the district court’s findings of fact for clear error and its application of

the law to those facts de novo, while construing the facts in the light most

favorable to the prevailing party below. United States v. Lewis, 674 F.3d 1298,

1302 (11th Cir. 2012). A district court’s choice between two permissible views of


       4
          The jury also heard from Christian Escobar, a former member of a rival gang, who
testified about a separate act of violence involving Argueta in October 2007. Escobar explained
that Argueta confronted him and another man, confirmed that they were members of a rival
gang, and pulled out a gun threatening to kill them. According to Escobar, he and the other man
tried to use a parked car as a shield to protect themselves from Argueta. Escobar testified that
they then ran away while Argueta fired shots toward them. Both men were shot, and Escobar
sustained injuries to his back and ribs. This shooting served as an additional overt act in
furtherance of the alleged RICO conspiracy in Count 1, of which Argueta was convicted.
                                               10
                Case: 14-11890       Date Filed: 12/28/2015       Page: 11 of 30


the evidence cannot be clear error. United States v. Ndiaye, 434 F.3d 1270, 1305

(11th Cir. 2006). In conducting our review, “we afford substantial deference to the

factfinder’s credibility determinations, both explicit and implicit.” Lewis, 674 F.3d

at 1303. We defer to the district court’s factual determination “unless it is contrary

to the laws of nature, or is so inconsistent or improbable on its face that no

reasonable factfinder could accept it.” United States v. Ramirez-Chilel, 289 F.3d

744, 749 (11th Cir. 2002) (internal quotation marks omitted).

      1.        Espinoza’s Motion to Suppress
      The facts relevant to Espinoza’s motion to suppress, derived from the

testimony of DeKalb County Detective Adam Tirado, are as follows.5 Detective

Tirado was assigned to investigate the shooting that took place on July 20, 2008 at

a local nightclub. He visited the victim of the shooting, Jayro Arango-Sanchez, in

the hospital and later at his home. Arango-Sanchez told him that he was shot in the

stomach after a physical altercation at the club. At some point during the

investigation, Arango-Sanchez told Detective Tirado that Espinoza was the

shooter.

      After obtaining an arrest warrant, Detective Tirado and several uniformed

officers arrived at Espinoza’s home. A man named Jose Marvin came to the door

and allowed the officers to enter. The officers spotted Espinoza peering out of one


      5
          Detective Tirado was the only witness to testify at Espinoza’s suppression hearing.
                                                11
                Case: 14-11890       Date Filed: 12/28/2015       Page: 12 of 30


of the bedrooms and then slinking back into the room to hide. The officers

followed Espinoza into the room, promptly arrested and handcuffed him, took him

outside, and placed him in a squad car. One police officer stood watch outside the

police car while the others remained in the house with Marvin.

      Marvin then told the officers he was renting the house and consented to a

search. Marvin explained to the detectives that he and Espinoza shared a bedroom.

He showed the detectives their shared room, which contained two twin beds

against opposite walls, about eight to nine feet apart. Clothing and other articles

sat in piles next to each bed. Marvin showed the officers “exactly where he slept

and what part of the room he slept in and explained what part of the room Mr.

Espinoza slept in.” Doc. 571 at 16.6 Although there was no marked division

between the two sides of the room, Marvin “made it clear . . . that they had

different sides of the room.” Id. at 69. The officers searched a pile of clothing

stacked in a corner, “in the open,” on Espinoza’s side of the room. Id. at 29. The

clothing was sitting on a suitcase or a stack of suitcases. Within the pile of

clothing, the officers found a gun and ammunition.

      Espinoza moved to suppress the gun and ammunition, arguing that the law

enforcement officers erroneously relied on the consent of his roommate, Marvin, to

justify the search of his personal property. The magistrate judge disagreed,


      6
          “Doc” refers to the docket number on the district court docket.
                                                12
               Case: 14-11890       Date Filed: 12/28/2015       Page: 13 of 30


concluding that Marvin shared common authority over the bedroom such that he

could consent to the search of the room. He further determined that Marvin had

authority to consent to a search of the pile of clothes on Espinoza’s side of the

room, despite evidence that the two men had separate designated sides of the room.

And he found that, “[w]hether the clothes were on the floor next to the suitcases or

piled in an open suitcase, they were in the open and easily accessible to anyone

with access to the room.” Doc. 719 at 15. For these reasons, he recommended

denying the motion to suppress. The district court adopted the report and

recommendation over Espinoza’s objection.

       On appeal, Espinoza argues that the district court erred in admitting the gun

and ammunition found during the warrantless search of his home for two reasons,

both of which we reject. 7

       First, Espinoza argues that Marvin lacked the authority to consent to a search

of his side of the room. The Fourth Amendment guarantees “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures[.]” U.S. Const. amend. IV. Ordinarily, the


       7
         In his post-hearing brief in support of his motion to suppress, Espinoza also argued that
the search of his bedroom was unconstitutional because the police removed him from the
premises to thwart his ability to object to the search of his bedroom. See Georgia v. Randolph,
547 U.S. 103, 121 (2006) (recognizing that an absent co-tenant’s objection to a search does not
render an otherwise consensual search unconstitutional “[s]o long as there is no evidence that the
police have removed the potentially objecting tenant from the entrance for the sake of avoiding a
possible objection”). Espinoza does not raise this argument on appeal, and thus we do not
consider it.
                                               13
             Case: 14-11890      Date Filed: 12/28/2015   Page: 14 of 30


Fourth Amendment requires that police obtain a warrant before entering an

individual’s home to search for evidence. Illinois v. Rodriguez, 497 U.S. 177, 181

(1990). One exception to this requirement is if the individual whose property is

searched, or a third-party with common authority over the property, consents to the

search. Id. “Common authority . . . rests . . . on mutual use of the property by

persons generally having joint access or control for most purposes . . . .” United

States v. Matlock, 415 U.S. 164, 171 n.7 (1974). “[C]ommon authority over

premises or effects is valid as against the absent, nonconsenting person with whom

that authority is shared.” Id. at 170.

      Marvin had common authority to consent to search his shared bedroom,

including Espinoza’s designated side of the room. Detective Tirado testified that

Marvin answered the door when the officers arrived and informed the officers that

he was a renter of the property and that he shared a bedroom with Espinoza. Based

on these undisputed facts, the district court did not err in finding that Marvin had

“joint access or control for most purposes.” Rodriguez, 497 U.S. at 181 (internal

quotation marks omitted). Although the district court could have found, based

upon Detective Tirado’s testimony, that Marvin’s access or control ended at the

imaginary line between the two sides of the room, the district court did not clearly

err in finding otherwise. In other words, evidence that the two men had separate,




                                          14
             Case: 14-11890     Date Filed: 12/28/2015    Page: 15 of 30


designated sides of the room does not compel a finding in this case that they lacked

joint access for most purposes over the entire shared bedroom.

      Second, Espinoza argues that Marvin lacked the authority to consent to a

search of items in Espinoza’s suitcases. Espinoza analogizes this case to those

involving a consensual search of shared space leading to a search of a private

container in that space. See United States v. Jaras, 86 F.3d 383, 389-90 (5th Cir.

1996) (holding that a driver of a car lacked authority to consent to the search of his

passenger’s suitcase contained in the trunk of the car); United States v. Salinas-

Cano, 959 F.2d 861, 863-66 (10th Cir. 1992) (holding that a girlfriend lacked the

authority to consent to search her boyfriend’s closed suitcase found in her

apartment). Here, in contrast, although the record was unclear as to whether the

clothing in which the gun and ammunition were found was merely piled in a corner

by the bed or lying in an open suitcase, Detective Tirado’s testimony

unequivocally established that the clothing itself was lying in the open.

Accordingly, the district court’s finding that the police searched clothing lying in

the open in a shared bedroom was not clearly erroneous. And thus, the search of

the clothing did not exceed the scope of Marvin’s authority to consent.

      For these reasons, the district court did not err in admitting the gun and

ammunition found in Espinoza’s home.




                                          15
             Case: 14-11890     Date Filed: 12/28/2015   Page: 16 of 30


      2.     Argueta’s Motion to Suppress

      The facts relevant to Argueta’s motion to suppress, derived from evidence

presented during the suppression hearing, are as follows. In March 2010, Argueta

was in state prison on aggravated assault charges to which he had pled guilty. He

was released from state custody on March 16, 2010 and sent to an ICE detention

facility. Meanwhile, ICE Agent Jason Tyler arranged for Argueta to be brought to

an ICE office for interrogation before he was booked into custody on the charges

in this case. Questioning the accused before arrest in this way was Tyler’s general

practice.

      As planned, at around midnight on March 23, 2010, Argueta was awakened

and transferred to another ICE detention facility in Atlanta for questioning and

arrest. He arrived at the ICE facility around 3:00 AM. According to Argueta, he

spent the rest of the night shackled by his ankles to another inmate, unable to sleep.

He believed that he was on the verge of being deported. He was unaware that he

had already been indicted on the charges in this case.

      Several hours later, at around 9:00 AM, Agent Tyler and ICE Agent James

Ballard arrived to interview Argueta about his involvement with MS-13. Initially,

the agents did not tell Argueta why they were interviewing him or that he had been

indicted. Agent Tyler maintained that this nondisclosure was not a conscious,

strategic decision to withhold information from Argueta. Meanwhile, Argueta


                                         16
             Case: 14-11890     Date Filed: 12/28/2015    Page: 17 of 30


continued to believe throughout the interview that he was being questioned on an

immigration matter, even though he was asked no questions about immigration.

      At the beginning of the interview, Tyler read Argueta his Miranda rights in

his native language, Spanish, and Argueta signed a waiver in Spanish. Although at

the suppression hearing Argueta denied signing the waiver form, he acknowledged

that the signature on the waiver looked like his handwriting. According to the

agents, Argueta also orally waived his Miranda rights. Tyler testified that Argueta

appeared to understand the Miranda warnings and provided appropriate responses

to all questions. Agent Ballard, who is fluent in Spanish, testified that he had no

trouble understanding the questions that Tyler asked. The agents made no

promises or threats, and Tyler never told Argueta that he would only use his

statements in immigration proceedings.

      Argueta was then asked about the hotel murder, the basis for Counts 16 and

17, and in response, Argueta made several incriminating statements, which he later

testified were untrue. He testified at the suppression hearing that, despite the

Miranda warnings, he believed he was not free to remain silent. He explained that

he had a first grade education and, although he was a native Spanish speaker, he

did not read Spanish well.

      On appeal, Argueta argues that his Miranda waivers were not knowing and

voluntary and thus, his resulting statements were inadmissible. “Miranda protects

                                          17
             Case: 14-11890     Date Filed: 12/28/2015   Page: 18 of 30


a person’s Fifth Amendment privilege against self-incrimination by requiring law

enforcement authorities to advise a person subject to custodial interrogation of

certain rights and to respect the person’s invocation of those rights.” United States

v. Bernal-Benitez, 594 F.3d 1303, 1318 (11th Cir. 2010). A person may waive his

Miranda rights “provided the waiver is made voluntarily, knowingly and

intelligently.” Miranda, 384 U.S. at 444. “The Government must prove by a

preponderance of the evidence that the defendant voluntarily, knowingly, and

intelligently waived his Miranda rights.” Bernal-Benitez, 594 F.3d at 1318. We

apply a two-part test to determine whether a Miranda waiver was freely given:

      First, the relinquishment of the right must have been voluntary in the
      sense that it was the product of a free and deliberate choice rather than
      intimidation, coercion, or deception. Second, the waiver must have
      been made with a full awareness of both the nature of the right being
      abandoned and the consequences of the decision to abandon it. Only
      if the totality of the circumstances surrounding the interrogation
      reveal both an uncoerced choice and the requisite level of
      comprehension may a court properly conclude that the Miranda rights
      have been waived.

Moran v. Burbine, 475 U.S. 412, 421 (1986) (internal quotation marks omitted).

      In assessing the voluntariness of a statement, we “consider the totality of the

circumstances, including the details of the interrogation and the defendant’s

characteristics.” Bernal-Benitez, 594 F.3d at 1319. The Court’s focus is “on

whether the police overreached, considering factors such as the [accused’s] lack of

education, or his low intelligence, the lack of any advice to the accused of his

                                          18
             Case: 14-11890     Date Filed: 12/28/2015    Page: 19 of 30


constitutional rights, the length of detention, the repeated and prolonged nature of

the questioning, and the use of physical punishment such as the deprivation of food

or sleep.” Id. (alteration in original) (internal quotation marks omitted).

“Generally, courts have held statements involuntary because of police trickery only

when other aggravating circumstances were also present.” United States v. Farley,

607 F.3d 1294, 1329 (11th Cir. 2010).

      The district court did not err in denying Argueta’s motion to suppress. The

testimony introduced at the evidentiary hearing established that Argueta was

advised of his rights in his native language both orally and in writing and then

waived these rights both orally and in writing. No threats or promises were made

and both agents testified that Argueta appeared to understand his rights. Although

Argueta denied signing the 2010 waiver and testified that he did not understand his

rights, the district court credited the agents’ testimony over Argueta’s. The district

court’s choice between two plausible views of the evidence cannot be clear error.

Ndiaye, 434 F.3d at 1305.

      We reject Argueta’s argument that the Miranda waiver was involuntary or

uninformed based on evidence that he was purposefully sleep-deprived, that the

ICE agents intentionally withheld that he had been indicted, and that Argueta was

uneducated. Although in some cases “slowly mounting fatigue” may be part of an

overall scheme to wear down a witness, see Spano v. New York, 360 U.S. 315, 322

                                          19
               Case: 14-11890       Date Filed: 12/28/2015      Page: 20 of 30


(1959), the district court did not clearly err in finding otherwise here. The record

contains no evidence that Argueta was so sleep deprived that he was unable to

understand the agents’ questions. Further, Argueta cites to no authority that

requires interrogating officers to disclose at the outset that an individual is facing

an active indictment, and the record contains no evidence that the officers

affirmatively attempted to mislead him. C.f. Farley, 607 F.3d at 1328-31 (holding

that even if authorities trick a witness into thinking that an investigation is about

terrorism, rather than a crime for which the witness is a suspect, such trickery does

not negate a Miranda waiver where there was no evidence the authorities promised

to limit questioning to the subject of terrorism or otherwise assured the witness that

the statements could not be used against him). Thus, Argueta’s erroneous belief

that he was being interrogated for immigration purposes, even if resulting from the

agents’ decision to withhold information about the indictment, does not undermine

the otherwise valid Miranda waiver. Finally, the record contains no evidence that

Argueta’s lack of education affected his comprehension. For these reasons, the

district court’s determination that Argueta voluntarily and knowingly waived his

Miranda rights was not clearly erroneous.8




       8
         Because there was no error, this Court need not decide whether the admission of the
2010 statement was harmless error, as the government argues.
                                              20
             Case: 14-11890     Date Filed: 12/28/2015    Page: 21 of 30


B.    Evidentiary objections
      The defendants raise two additional evidentiary challenges. First, they argue

that the district court erred in admitting evidence of uncharged gang activity to

support the existence of a RICO enterprise in the light of the defendants’ offer to

stipulate that MS-13 constitutes a RICO enterprise under the statute. Second, they

argue that, under Bruton, 391 U.S. 123 (1968), the admission of their

codefendant’s confession violated their rights under the Confrontation Clause of

the Sixth Amendment because neither codefendant testified at trial.

      We generally review a district court’s evidentiary rulings for an abuse of

discretion and “will reverse only if the resulting error affected the defendant’s

substantial rights.” United States v. Tinoco, 304 F.3d 1088, 1119 (11th Cir. 2002)

(internal quotation marks omitted). Bruton claims are based on the district court’s

evidentiary rulings; we therefore review such claims for an abuse of discretion.

See United States v. Turner, 474 F.3d 1265, 1275 (11th Cir. 2007).

      1.     Uncharged Gang Activity

      Espinoza and Argueta argue that the district court erroneously admitted the

testimony of Bonilla, Delgado, Diaz, and Lopez-Caal, which described crimes

committed by other MS-13 members (see Part I.B.1), because neither defendant

was involved in the gang when those crimes were committed, and neither

defendant was aware of the crimes. They argue that their offer to stipulate that


                                          21
               Case: 14-11890        Date Filed: 12/28/2015        Page: 22 of 30


MS-13 was a RICO enterprise, as that term is defined by 18 U.S.C. § 1961(4),9

rendered this evidence irrelevant, or at least established that the probative value of

this evidence was outweighed by a danger of unfair prejudice. We disagree.

       The stipulation offer did not strip the testimony of its relevance for two

reasons. First, the RICO enterprise evidence was relevant not only to whether MS-

13 was an enterprise—the limited subject of defendants’ stipulation offer—but also

to whether defendants’ conduct was related to and part of the continued criminal

activity of the gang, an additional element of a RICO conspiracy. See United

States v. Browne, 505 F.3d 1229, 1257 (11th Cir. 2007); United States v. Gonzalez,

921 F.2d 1530, 1545-46 (11th Cir. 1991) (“In addition to predicate crimes, a RICO

conspiracy charge requires proof of an enterprise, of the continuity of racketeering

activity, and of the defendant’s knowledge of, agreement to, and participation in

the conspiracy.”). Thus, even if the government had accepted the offer to stipulate,

it could still have relied on the RICO evidence to prove RICO continuity.

       Second, generally a party is not required to accept a stipulation and can

insist on proving the fact or element of an offense. Parr v. United States, 255 F.2d




       9
          An enterprise includes “any individual, partnership, corporation, association, or other
legal entity, and any union or group of individuals associated in fact although not a legal entity.”
18 U.S.C. § 1961(4). The existence of a RICO enterprise is one element of a RICO conspiracy.
See United States v. Browne, 505 F.3d 1229, 1257 (11th Cir. 2007).
                                                 22
              Case: 14-11890       Date Filed: 12/28/2015      Page: 23 of 30


86, 88 (5th Cir. 1958). 10 “A syllogism is not a story, and a naked proposition in a

courtroom may be no match for the robust evidence that would be used to prove

it.” Old Chief v. United States, 519 U.S. 172, 189 (1997). This general rule “is

qualified by Rule 403 of the Federal Rules of Evidence.” United States v. O’Shea,

724 F.2d 1514, 1516 (11th Cir. 1984). Thus, we ask not whether the enterprise

evidence remained relevant after the offer to stipulate, but whether admitting such

evidence violated Rule 403 in the light of the offer to stipulate. We conclude that

it did not.

       Under Rule 403, the “court may exclude relevant evidence if its probative

value is substantially outweighed by a danger of . . . unfair prejudice.” Fed. R.

Evid. 403. The decision whether to exclude evidence under Rule 403 “is

committed to the sound discretion of the trial court, tempered by the particular

facts presented.” O’Shea, 724 F.2d at 1516 (internal quotation marks omitted). A

party’s offer to stipulate is only one factor that the trial court should consider in

making a determination under Rule 403. Id.

       The admission of the enterprise evidence did not violate Rule 403 because

the probative value of the evidence was not substantially outweighed by a danger

of unfair prejudice. The enterprise evidence was highly probative because it


       10
         Decisions of the former Fifth Circuit rendered prior to the close of business on
September 30, 1981, are binding on this Court. See Bonner v. City of Prichard, 661 F.2d 1206,
1209 (11th Cir. 1981) (en banc).

                                              23
             Case: 14-11890     Date Filed: 12/28/2015    Page: 24 of 30


showed not only the type of crimes the MS-13 RICO enterprise was engaged in,

providing relevant context for the jury to understand how the enterprise functioned,

but, as noted above, also tended to prove that the crimes defendants committed

were a continuation of the RICO enterprise. A stipulation would “rob th[is]

evidence of much of its fair and legitimate weight.” Parr, 255 F.2d at 88 (internal

quotation marks omitted). And the enterprise evidence, although prejudicial, did

not specifically name either defendant. Under these circumstances, we cannot say

that the district court abused its discretion when it overruled the defendants’

objection to this evidence.

      2.     Confessions
      Espinoza and Argueta next argue that the district court abused its discretion

in allowing the government to introduce their confessions at trial, where neither

defendant testified. In particular, Espinoza challenges the admission of Argueta’s

confession regarding the hotel shooting, and Argueta challenges the admission of

Espinoza’s confession regarding the nightclub shooting. Relying on Bruton, the

defendants argue that, although their confessions did not directly implicate each

other, the confessions served as proof of overt acts in furtherance of the RICO

conspiracy, thus triggering a confrontation right under the Sixth Amendment.

      The Confrontation Clause of the Sixth Amendment guarantees the right of a

criminal defendant “to be confronted with the witnesses against him.” U.S. Const.


                                          24
             Case: 14-11890     Date Filed: 12/28/2015    Page: 25 of 30


amend. VI. “Ordinarily, a witness whose testimony is introduced at a joint trial is

not considered to be a witness ‘against’ a defendant if the jury is instructed to

consider that testimony only against a codefendant.” Richardson v. Marsh, 481

U.S. 200, 206 (1987). In Bruton, the Supreme Court carved out a “narrow

exception” to this principle. Id. at 207. There, the Court held that the admission of

a codefendant’s confession, which on its face inculpated the defendant at their joint

trial, violated the Confrontation Clause despite a curative instruction given to the

jury. Bruton, 391 U.S. at 125-26. The Court concluded that because of the

substantial risk that the jury, despite instructions to the contrary, would consider

the facially incriminating, extrajudicial statements in determining the defendant’s

own guilt, admission of such confessions violated the Sixth Amendment. Id. at

135.

       “Since Bruton, the Supreme Court has cautioned against blind application of

the Bruton rule: ‘The Confrontation Clause has never been held to bar the

admission into evidence of every relevant extrajudicial statement made by a

nontestifying declarant simply because it in some way incriminates the

defendant.’ ” United States v. Arias, 984 F.2d 1139, 1142 (11th Cir. 1993)

(quoting Parker v. Randolph, 442 U.S. 62, 73 (1979)). Only those statements by a

non-testifying defendant that directly inculpate or powerfully incriminate the

codefendant give rise to a constitutional violation. Id. No Bruton problem exists

                                          25
             Case: 14-11890    Date Filed: 12/28/2015   Page: 26 of 30


where the statement “was not incriminating on its face, and became so only when

linked with evidence introduced later at trial.” Marsh, 481 U.S. at 208.

      The district court did not err in admitting Espinoza’s and Argueta’s

statements. Neither defendant’s statement directly inculpated, powerfully

incriminated—or even mentioned—the other defendant. Arias, 984 F.2d at 1142.

Here, one defendant’s statement incriminated the other only when linked with

additional RICO enterprise evidence and specific evidence of the other’s role in

MS-13. In other words, absent additional evidence linking Espinoza or Argueta to

the MS-13 RICO enterprise, the confession of one codefendant had no

incriminating effect on the other. Accordingly, in this case, admitting one

codefendant’s statements as evidence against the other did not violate Bruton.

      We reject the defendants’ argument that because the confessional statements

may be proof that a RICO enterprise existed, which is a necessary element of the

RICO conspiracy charged against both defendants, the statements trigger a

confrontation right under Bruton. If the defendants were correct, then any

incriminating statement made by one nontestifying coconspirator would be

inadmissible against the other, whether or not the statement facially incriminated




                                         26
              Case: 14-11890      Date Filed: 12/28/2015      Page: 27 of 30


the other codefendant. Bruton’s narrow exception to the general rule of

admissibility does not extend this far.11

C.     Sentencing
       1.     Espinoza: Acceptance of Responsibility
       Espinoza argues that the district court erred in declining to reduce his base

offense level under U.S.S.G. § 3E1.1 for acceptance of responsibility. “We review

a denial of a reduction of sentence for an acceptance of responsibility for clear

error, and that finding is entitled to great deference on review and should not be

disturbed unless it is without foundation.” United States v. Knight, 562 F.3d 1314,

1322 (11th Cir. 2009) (internal quotation marks omitted).

       Section 3E1.1 provides a two-level reduction in the offense level “[i]f the

defendant clearly demonstrates acceptance of responsibility for his offense.”

U.S.SG. § 3E1.1(a). Generally, “[t]his adjustment is not intended to apply to a

defendant who puts the government to its burden of proof at trial by denying the

essential factual elements of guilt, is convicted, and only then admits guilt and

expresses remorse.” U.S.S.G. § 3E1.1, comment (n.2). However, in “rare

situations a defendant may clearly demonstrate an acceptance of responsibility for

his criminal conduct even though he exercises his constitutional right to a trial.”

Id. One example of such a rare situation is where the defendant does not contest

       11
        Because we hold that no Bruton violation occurred, we do not address the
government’s alternative harmless error argument.
                                             27
             Case: 14-11890      Date Filed: 12/28/2015    Page: 28 of 30


the factual basis for his guilt but nonetheless goes to trial “to make a constitutional

challenge to a statute or a challenge to the applicability of a statute to his conduct.”

Id.

      The district court did not commit clear error in declining to apply the

guidelines reduction for acceptance of responsibility. Although Espinoza offered

to plead guilty to Counts 1, 22 and 23, he ultimately contested those counts

factually by, inter alia, challenging the admissibility of evidence in support of

those counts. See supra Part II.A.1 and note 1. See United States v. Gonzalez, 70

F.3d 1236, 1238 (11th Cir. 1995) (“By challenging the admissibility of the

essential evidence against him, [the defendant] attempted to avoid a determination

of factual guilt and to thereby escape responsibility for his crime.”). In this light,

Espinoza’s plea offer was not by itself a clear demonstration of the acceptance of

responsibility. Thus, the district court had sufficient foundation to reject

Espinoza’s request for a reduction in his base offense level under section 3E1.1.

      2.     Argueta: Life Sentence

      Argueta argues for the first time on appeal that his concurrent life sentences

violate the Eighth Amendment to the United States Constitution because he did not

personally commit the murder for which he was convicted. Ordinarily, an

allegation that a sentence amounts to cruel and unusual punishment in violation of

the Eighth Amendment raises a legal question subject to de novo review. See


                                           28
                Case: 14-11890       Date Filed: 12/28/2015       Page: 29 of 30


United States v. Flanders, 752 F.3d 1317, 1342 (11th Cir. 2014). “However, when

a defendant fails to raise an Eighth Amendment challenge to a sentence in the

district court, we review that challenge on appeal for plain error.” Id.

         “Plain error occurs if (1) there was error, (2) that was plain, (3) that affected

the defendant’s substantial rights, and (4) that seriously affected the fairness,

integrity, or public reputation of judicial proceedings.” United States v. Wright,

607 F.3d 708, 715 (11th Cir. 2010) (internal quotation marks omitted). An error is

plain if it is clear or obvious. United States v. Olano, 507 U.S. 725, 734 (1993).

We have explained that “where the explicit language of a statute or rule does not

specifically resolve an issue, there can be no plain error where there is no

precedent from the Supreme Court or this Court directly resolving it.” United

States v. Chau, 426 F.3d 1318, 1322 (11th Cir. 2005) (internal quotation marks

omitted).

         Argueta concedes that no precedent from the Supreme Court or this Court

directly resolves the issue he raises.12 We agree. Thus, Argueta cannot show plain

error.




         12
          Argueta adopts the Eighth Amendment argument raised by his codefendant Dimas
Alfaro-Granados, who expressly conceded that “from a Supreme Court and Eleventh Circuit
[perspective,] the cases do not support his position and that he will have to persuade the United
States Supreme Court to reverse itself on these issues for any relief.” Br. of Appellant Alfaro-
Granados at 16 n.6, United States v. Alvarado-Linares, et al., No. 13-14994 (11th Cir. Mar. 17,
2014).
                                                29
            Case: 14-11890   Date Filed: 12/28/2015   Page: 30 of 30


                              III. CONCLUSION
      For the reasons explained above, we affirm Espinoza’s and Argueta’s

convictions and sentences.

      AFFIRMED.




                                       30